DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not in narrative form.  Instead, it is constructed as a run-on sentence, in the same manner as a claim.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 2-10 and 12-15 are objected to because of the following informalities:  These claims should begin with the word --The-- as these are dependent claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claims 1 and 10, it is unclear what is precisely meant by the limitation “a tubing abutment adjacent the tubing pay-off point for applying an opposite bend to the tubing during pay-out of the tubing”.  The specification states that an “opposite bend” is one that is “’opposite’ to the bend in the tubing 30 that already exists in the coiled tubing from it being coiled on the reel 16.”  This definition is problematic.  The abutment 20 does not appear to bend the tubing in an opposite direction to its normal bend.  Fig. 3a shows the abutment 20 pushing the tubing in a direction that is the same as its normal bend (i.e. to the right in Fig. 3a, toward the center axis of the reel).  The straightener 32 and guide rollers 19 are the components that actually bend the tubing in a manner opposite to its natural tendency.  The claims should be amended to reflect that it is not the tubing abutment alone that is capable of placing an opposite bend on the coiled tubing.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All the limitations of claim 9 are already present in claim 1, since claim 1 requires “a non-rotating mast on a mobile platform” in lines 1-2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Gipson (US 5,839,514) and Sola (US 6,092,756).
With regard to Gipson:
Gipson discloses a mobile coiled tubing drilling apparatus in which a mast (38) has a reel (34) and tubing control system (54) mounted on it.  The tubing control system has an abutment (54) which applies an opposite bend to the tubing as it is payed out from the reel (34).  However, Gipson fails to teach or suggest at least that the reel is mounted for x-y movement such that the reel can be moved toward or away from the abutment.  Instead, the reel (34) is at a fixed distance from the abutment (54).
With regard to Sola:
Sola discloses a mobile coiled tubing drilling apparatus in which a reel (10) and injector (20) are mounted on a mast (18).  The reel is mounted for x-y movement in the horizontal plane (compare the positions of the reel in Figs. 2-5 for the x-y movement).  However, Sola fails to teach or suggest a tubing control system between the reel and the injector that has a tubing abutment for applying an opposite bend to the tubing.  In Sola, there is no structure between the reel (10) and the injector (20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E FULLER/           Primary Examiner, Art Unit 3676